DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Restriction Election received on 02/25/2021 electing 


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 – 19 and 24 - 28) in the reply filed on 02/25/2021 is acknowledged.
Claims 20 – 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2021.

Drawings
Fig. 2 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both the turbine engine and the fan section (“10” next to “18” in top left corner).  Appropriate correction is required.
Fig. 2 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “63” has been used to designate both the turbine engine stator case 
Fig. 3 is objected to under 37 CFR 1.84(1) and 1.84(o) because the same line type, in this case a solid line, was used to illustrate the sensor signal lines (102-104-110 [on left-side and right-side]) to controller (110), dump valve control signal lines (110-111-96 and 110-111-98) from controller (110), and bleed air lines (102-104-92-100 and 102-94-104-100).  Applicant is required to illustrate the different lines (bleed air lines and control/signal lines) using different line types, e.g., solid line, heavy solid line, double lines, dashed line, dot-dashed line, and dot-dot-dashed line, so that a reader would be appraised of the difference between the bleed air lines and control/signal lines (typically a dashed line as shown in Figs.3 and 4 of Hillel et al. 20150354464) without having to read the entire specification in order to figure out Fig. 3. Appropriate correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
P25 location – Para. [0035], l. 20
P3 location – Para. [0035], l. 21
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 


Specification
The disclosure is objected to because of the following informalities:
Para. [0024], l. 3 “for a stage of the compressor can be mounted” is believed to be in error for --for a stage of the turbine can be mounted-- because Fig. 2 shows turbine vanes (72, 74) in turbine stages (64, 66).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 12, 15 – 18, and 25 - 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2161.01(I) applies to the following 35 U.S.C. 112(a) rejections for failing to comply with the written description requirement.  MPEP 2161.01(I) stated “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) for lack of written description must be made.”
  Claims 1 - 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “a) during the operation of the engine, sensing in real time one or more engine parameters corresponding to aircraft horsepower extraction, environmental control system bleed, or foreign object debris door deployment; b) setting a real-time operating line for the compressor based on the sensed one or more engine parameters, which provides a real-time stall margin less than a maximum safety factor stall margin for the sensed one or more engine parameters;”.  Claim 7 recites “The method of claim 1 further comprising sensing an engine parameter for at least two of aircraft horsepower extraction, environmental control system bleed, or foreign object debris door deployment for the turbine engine”.  Claim 8 recites “The method of claim 1 further comprising sensing an engine parameter for each of aircraft horsepower extraction, environmental control system bleed, or foreign object debris door deployment for the turbine engine.”  The original Specification failed to describe how the controller set a real-time operating line for the compressor based on aircraft horsepower extraction or foreign object debris door deployment.  The original Specification failed to describe how the controller set a real-time operating line for the compressor based on a combination of environmental control system bleed and aircraft horsepower extraction or a combination of environmental control system bleed and foreign object debris door deployment.  The original Specification failed to describe how the controller set a real-time operating line for the compressor based on a combination of aircraft horsepower extraction and environmental control system bleed and foreign object debris door deployment.  The original Specification merely repeats the claim language in Para. [0003].  An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d MPEP 2163.03(V).  Claims 1, 7, and 8 defines the invention in functional language specifying a desired result (setting a real-time operating line for the compressor based on the sensed one or more engine parameters) but the disclosure fails to sufficiently identify how the function is performed or the result is achieved because the original Specification merely repeats the claim language in Para. [0003].  The claims are interpreted as a computer-implemented functional claim because Claim 1 recites “a controller” that was disclosed as a generic computer in Para. [0032] while the method steps performed by said controller are interpreted as software.  However, the specification does not provide a disclosure of the computer/hardware and algorithm/software in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention because there is no algorithm detailing how the controller set a real-time operating line for the compressor based on aircraft horsepower extraction or foreign object debris door deployment or a combination of aircraft horsepower extraction, environmental control system bleed, and foreign object debris door deployment as discussed above.  Claims 1, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Claims 2 – 12 depend from Claim 1 and are rejected for the same reason.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the Claim 9 recites “The method of claim 1 further comprising sensing in real time one or more secondary parameters corresponding to engine age, transient effects, temperature effects, minimum airspeed, altitude, aircraft attitude, or engine inlet distortion, and setting the real-time operating line on the one or more engine parameters and the one or more secondary parameters”.  The original Specification failed to describe how the controller set the real-time operating line for the compressor based on the one or more engine parameters (of Claim 1) in combination with one or more secondary parameters (one or all seven parameters of Claim 9).  The original Specification merely repeats the claim language in Para. [0031] and [0035].  An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); MPEP 2163.03(V).  Claim 9 defines the invention in functional language specifying a desired Claim 1) in combination with one or more secondary parameters (one or all seven parameters of Claim 9)] but the disclosure fails to sufficiently identify how the function is performed or the result is achieved because the original Specification merely repeats the claim language in Para. [0031] and [0035].  The claims are interpreted as a computer-implemented functional claim because Claim 1 recites “a controller” that was disclosed as a generic computer in Para. [0032] while the method steps performed by said controller are interpreted as software.  However, the specification does not provide a disclosure of the computer/hardware and algorithm/software in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention because there is no algorithm detailing how the controller set a real-time operating line for the compressor based on the one or more engine parameters (of Claim 1) in combination with one or more secondary parameters (one or all seven parameters of Claim 9) as discussed above.  Claim 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 15 - 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 15 recites “The method of claim 14 further comprising sensing in real time an engine parameter using the engine parameter in combination with the demand for environmental control system bleed air to set a real-time operating line”.  The broadest reasonable interpretation of “an engine parameter other than the environmental control system bleed air” is any engine parameter other than environmental control system bleed air demand.  Claim 16 recites “The method of claim 15 wherein the engine parameter corresponds to foreign object debris door deployment or horsepower extraction.”  Claim 18 recites “The method of claim 15 wherein the engine parameter comprises at least one of: horsepower, foreign object door deployment, engine age, transient effects, temperature effects, minimum airspeed, altitude, attitude, inlet distortion, or inclement weather conditions”.  The original Specification failed to describe how the controller set the real-time operating line for the compressor based on environmental control system bleed air demand (of Claim 13) in combination with any other engine parameter (of Claim 15), in combination with foreign object debris door deployment or horsepower extraction (of Claim 16), or in combination with one or all ten parameters of Claim 18.  The original Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); MPEP 2163.03(V).  Claim 15 defines the invention in functional language specifying a desired result [set the real-time operating line for the compressor based on environmental control system bleed air demand (of Claim 13) in combination with any other engine parameter (of Claim 15), in combination with foreign object debris door deployment or horsepower extraction (of Claim 16), or in combination with one or all ten parameters of Claim 18.] but the disclosure fails to sufficiently identify how the function is performed or the result is achieved because the original Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  The claims are interpreted as a computer-implemented functional claim because Claim 13 recites “a controller” that was disclosed as a generic computer in Para. [0032] while the method steps performed by said controller are interpreted as software.  However, the specification does not provide a disclosure of the computer/hardware and algorithm/software in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention because there is no algorithm detailing how the controller set a real-time operating line for the compressor based on environmental control system bleed air demand (of Claim 13) in combination with any other engine parameter (of Claim 15), in combination with foreign object debris door deployment or horsepower extraction (of Claim 16), or in combination with one or Claim 18 as discussed above.  Claims 15, 16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Claim 17 depends from Claim 15 and is rejected for the same reason.
Claims 25 - 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 25 recites “The turbine engine of claim 24 wherein the engine operating parameter comprises at least one of: a) engine horsepower, b) aircraft horsepower extraction, c) environmental control system bleed, d) foreign object debris door deployment, e) engine age, f) transient effects, g) temperature effects, h) minimum airspeed, i) altitude, j) attitude, k) engine inlet distortion, or l) inclement weather conditions.”  Claim 26 recites “The turbine engine of claim 25 wherein the engine operation parameter comprises at least two of the engine operating parameters a)-l).”  Claim 27 recites “The turbine engine of claim 25 wherein the engine operation parameter comprises at least four of the engine operating parameters a)-l).”  Claim 28 recites “The turbine engine of claim 26 wherein the at least four engine operating parameters are a)-d).”  The original Specification failed to describe how the controller updates the operating line in the compressor map in real time based on the input engine operating parameters (a, b, d, e, f, g, h, i, j, k, l of Claim 25) or based on the combination of two or more of the twelve recited input engine Claim 25 as recited in Claims 25 - 28.  The original Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); MPEP 2163.03(V).  Claims 25 - 28 defines the invention in functional language specifying a desired result [the engine controller updates the operating line in the compressor map in real time based on one or more of the twelve input engine operating parameters of Claim 25.] but the disclosure fails to sufficiently identify how the function is performed or the result is achieved because the original Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  The claims are interpreted as a computer-implemented functional claim because Claim 24 recites “an engine controller” that was disclosed as a generic computer in Para. [0032] while the functions performed by said engine controller are interpreted as Claim 25) or based on the combination of two or more of the twelve recited input engine operating parameters of Claim 25 as recited in Claims 25 - 28 as discussed above.  Claims 25 - 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  


Claims 1 – 12, 15 – 18, and 25 - 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
MPEP 2164.06(C)(I) and (C)(II) applies to the following 35 U.S.C. 112(a) rejections for failing to comply with the enablement requirement.  MPEP 2164.06(C)(I) stated “…where the specification provides in a block diagram disclosure of a complex system that includes a microprocessor and other system components controlled by the microprocessor, a mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) either perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed. If a particular program is disclosed in such a system, the program should be carefully reviewed to ensure that its scope is commensurate with the scope of the functions attributed to such a program in the claims. In re Brown, 477 F.2d at 951, 177 USPQ at 695. If (1) the disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such a program, the examiner clearly would have a reasonable basis for challenging the sufficiency of such a disclosure.”  MPEP 2164.06(C)(II) stated “Regardless of whether a disclosure involves block elements more comprehensive than a computer or block elements totally within the confines of a computer, USPTO personnel, when analyzing method claims, must recognize that the specification must be adequate to teach how to practice the claimed method. If such practice requires a particular apparatus, then the application must provide a sufficient disclosure of that apparatus if such is not already available. See In re Ghiron, 442 F.2d 985, 991, 169 USPQ 723, 727 (CCPA 1971) and In re Gunn, 537 F.2d 1123, 1128, 190 USPQ 402, 406 (CCPA 1976).”  MPEP 2164.06(C)(II) further stated “While no specific universally applicable rule exists for recognizing an insufficiently disclosed application involving computer programs, an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function. These can be described in any way that would be understood by one of ordinary skill in the art, such as with a reasonably detailed flowchart which delineates the sequence of operations the program must perform. In where the software disclosure only includes a flowchart, as the complexity of functions and the generality of the individual components of the flowchart increase, the basis for challenging the sufficiency of such a flowchart becomes more reasonable because the likelihood of more than routine experimentation being required to generate a working program from such a flowchart also increases.”
Claims 1 - 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “setting a real-time operating line for the compressor based on the sensed environmental control system bleed engine parameter”, does not reasonably provide enablement for “setting a real-time operating line for the compressor based on the sensed aircraft horsepower extraction or foreign object debris door deployment or based on the combination of two of the three sensed engine parameters”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  As discussed in the 35 USC § 102/103 rejections below, “setting a real-time operating line for the compressor based on the sensed environmental control system bleed engine parameter” was known in the prior art as taught by Hillel et al. (20150354464A1).  Applicant’s Specification does not have to enable what was known in the prior art; however, Applicant’s Specification does have to reasonably provide enablement for “setting a real-time operating line for the compressor based on the sensed aircraft horsepower extraction or foreign object debris door deployment or based on the combination of two of the three sensed engine parameters”.  When determining whether “undue experimentation” would have been needed to make and use the claimed MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a method of real-time controlling of a compressor of a turbine engine having a controller in which is stored a compressor map including a surge line and an operating line where said controller setting a real-time operating line for the compressor based on the sensed one or more engine parameters; (B) the nature of the invention – The claims are interpreted as a computer-implemented functional claim because Claim 1 recites “a controller” that was disclosed as a generic computer in Para. [0032] while the method steps performed by said controller are interpreted as software; (C) the state of the prior art - As discussed in the 35 USC § 102/103 rejections below, “setting a real-time operating line for the compressor based on the sensed environmental control system bleed engine parameter” was known in the prior art as taught by Hillel et al. (20150354464A1).  Hillel does not teach setting a real-time operating line for the compressor based on sensed engine parameter of aircraft horsepower extraction or on sensed engine parameter of foreign object debris door deployment.  Hillel does not teach setting a real-time operating line for the compressor based on a combination of environmental control system bleed and aircraft horsepower extraction or a combination of environmental control system bleed and foreign object debris door deployment.  Hillel does not teach setting a real-time operating line for the compressor based on a combination of aircraft horsepower extraction and environmental control system bleed and foreign object debris door deployment.; (E) the level of predictability in the art – low predictability per the sections of MPEP 2164.06(C)(I) and (C)(II) cited above; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make or use the invention Figs. 4 and 5 are generic to any engine parameter and fail to describe the complex equations and/or procedures required to perform the claimed function based on the different sensed engine parameters or the different combinations of sensed engine parameters.  Therefore, the (1) disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such a program because the scope of the claim encompasses all known and unknown ways to set the real-time operating line based on sensed engine parameter of aircraft horsepower extraction alone or on sensed engine parameter of foreign object debris door deployment alone.  The scope of the claim encompasses all known and unknown ways to set the real-time operating line based on a combination of environmental control system bleed and aircraft horsepower extraction or a combination of environmental control system bleed and foreign object debris door MPEP 2164.06(a)(I)].  Even if a potential infringer could create a program, with undue experimentation, to perform the claimed function of Claim 1, it would be impossible to tell if the potential infringer’s program would infringe Applicant’s program because Applicant’s disclosure failed to disclose any details of how the functions of Claim 1 are performed.  Claim 1 is rejected under 35 U.S.C. 112(a) for lack of enablement of the full scope of the claimed invention.  Claims 2 - 12 depend from Claim 1 and are rejected for the same reason.

Claims 7 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 7 recites “The method of claim 1 further comprising sensing an engine parameter for at least two of aircraft horsepower extraction, environmental control system bleed, or foreign object debris door deployment for the turbine engine”.  Claim 8 recites “The method of claim 1 further comprising sensing an engine parameter for each of aircraft horsepower extraction, environmental control system bleed, or foreign object debris door deployment for the turbine engine.”  Claim 9 recites “The method of claim 1 further comprising sensing in engine age, transient effects, temperature effects, minimum airspeed, altitude, aircraft attitude, or engine inlet distortion, and setting the real-time operating line on the one or more engine parameters and the one or more secondary parameters”.  When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a method of real-time controlling of a compressor of a turbine engine having a controller in which is stored a compressor map including a surge line and an operating line where said controller setting a real-time operating line for the compressor based on a combination of two or more sensed engine parameters; (B) the nature of the invention – The claims are interpreted as a computer-implemented functional claim because Claim 1 recites “a controller” that was disclosed as a generic computer in Para. [0032] while the method steps performed by said controller are interpreted as software.  Claims 7 – 9 depend from Claim 1.; (C) the state of the prior art - As discussed in the 35 USC § 102/103 rejections below, “setting a real-time operating line for the compressor based on the sensed environmental control system bleed engine parameter” was known in the prior art as taught by Hillel et al. (20150354464A1).  Hillel does not teach setting a real-time operating line for the compressor based on a combination of environmental control system bleed and aircraft horsepower extraction or a combination of environmental control system bleed and foreign object debris door deployment.  Hillel does not teach setting a real-time operating line for the compressor based on a combination of aircraft horsepower extraction and environmental control system bleed and foreign object debris door deployment.  Hillel does not teach setting a Claim 9.; (E) the level of predictability in the art – low predictability per the sections of MPEP 2164.06(C)(I) and (C)(II) cited above; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make or use the invention because the Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  The controller was disclosed as a generic computer in Para. [0032].  The Specification fail to include any programmed steps, algorithms (equations) or procedures that the computer/controller performs to produce the claimed function of updating the compressor map with a real-time operating line.  There are no details that describe how the real-time operating line for the compressor is set based on a combination of environmental control system bleed and aircraft horsepower extraction or a combination of environmental control system bleed and foreign object debris door deployment.  There are no details that describe how the real-time operating line for the compressor is set based on a combination of environmental control system bleed and aircraft horsepower extraction and foreign object debris door deployment.  There are no details that describe how the real-time operating line for the compressor is set based on one or more of the three engine parameters of Claim 1 (environmental control system bleed, aircraft horsepower extraction, foreign object debris door deployment) combined with one or more of the seven engine parameters of Claim 9.  Applicant’s flowcharts shown in Figs. 4 and 5 are generic to any engine parameter and fail to describe the complex equations and/or procedures required to perform the claimed function based on all the different combinations of sensed engine parameters.  Therefore, the (1) MPEP 2164.06(a)(I)].  Even if a potential infringer could create a program, with undue experimentation, to perform the claimed function of Claims 7 - 9, it would be impossible to tell if the potential infringer’s program would infringe Applicant’s program because Applicant’s disclosure failed to disclose any details of how the functions of Claim 7 - 9 are performed.  Claims 7 - 9 are rejected under 35 U.S.C. 112(a) for lack of enablement of the full scope of the claimed invention.

Claims 15 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 15 recites “The method of claim 14 further comprising sensing in real time an engine parameter other than the environmental control system bleed air and using the engine parameter in combination with the demand for environmental control system bleed air to set a real-time operating line”.  The broadest reasonable interpretation of “an engine parameter other than the environmental control system bleed air” is any engine parameter other than environmental control system bleed air demand.  Claim 16 recites “The method of claim 15 wherein the engine parameter corresponds to foreign object debris door deployment or horsepower extraction.”  Claim 18 recites “The method of claim 15 wherein the engine parameter comprises at least one of: horsepower, foreign object door deployment, engine age, transient effects, temperature effects, minimum airspeed, altitude, attitude, inlet distortion, or inclement weather conditions”.  The original Specification failed to describe how the controller set the real-time operating line for the compressor based on environmental control system bleed air demand (of Claim 13) in combination with any other engine parameter (of Claim 15), in combination with foreign object debris door deployment or horsepower extraction (of Claim 16), or in combination with one or all ten parameters of Claim 18.  The original Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a method of real-time controlling of a compressor of a turbine engine having a controller in which is stored a compressor map including a surge line and an operating line where said controller used the engine parameter (broadly interpreted as any other engine parameter besides environmental control system bleed demand) in combination with the demand for environmental control system bleed air to set a real-time operating line; (B) the nature of the invention Claim 13 recites “a controller” that was disclosed as a generic computer in Para. [0032] while the method steps performed by said controller are interpreted as software.  Claims 15 – 18 depend from Claim 13.; (C) the state of the prior art - As discussed in the 35 USC § 102/103 rejections below, “setting a real-time operating line for the compressor based on the sensed environmental control system bleed engine demand parameter” was known in the prior art as taught by Hillel et al. (20150354464A1).  Hillel does not teach setting a real-time operating line for the compressor based on a combination of environmental control system bleed demand and horsepower extraction or a combination of environmental control system bleed demand and foreign object debris door deployment.  Hillel does not teach setting a real-time operating line for the compressor based on a combination of environmental control system bleed demand and any other engine parameter.  Hillel does not teach setting a real-time operating line for the compressor based on a combination of environmental control system bleed demand and one or more of the ten (10) engine parameters of Claim 18.; (E) the level of predictability in the art – low predictability per the sections of MPEP 2164.06(C)(I) and (C)(II) cited above; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make or use the invention because the Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  The controller was disclosed as a generic computer in Para. [0032].  The Specification fail to include any programmed steps, algorithms (equations) or procedures that the computer/controller performs to produce the claimed function of updating the compressor map with a real-time operating line.  There are no details that describe how Claim 18.  Applicant’s flowcharts shown in Figs. 4 and 5 are generic to any engine parameter and fail to describe the complex equations and/or procedures required to perform the claimed function based on all the different combinations of sensed engine parameters.  Therefore, the (1) disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such a program because the scope of the claim encompasses all known and unknown ways to set the real-time operating line based on all the different possible combinations of two or more sensed engine parameters.; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – it has been held that “an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.06(a)(I)].  Even if a potential infringer could create a program, with undue experimentation, to perform the claimed function of Claims 15 - 18, it would be impossible to tell if the potential infringer’s program would infringe Applicant’s program because Applicant’s Claims 15 – 18 are performed.  Claim 17 depends from Claim 15 and is rejected for the same reason.  Claims 15 - 18 are rejected under 35 U.S.C. 112(a) for lack of enablement of the full scope of the claimed invention.

Claims 25 – 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the engine controller receives as input the engine operating parameter and updates the operating line in the compressor map in real time” recited in Claim 24 where the engine operating parameter was “c) environmental control system bleed” recited in Claim 25, does not reasonably provide enablement for at least one of the other eleven (11) engine parameters recited in Claim 25 alone or in combination with one or more of the other eleven (11) engine parameters.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  As discussed in the 35 USC § 102/103 rejections below, “setting a real-time operating line for the compressor based on the sensed environmental control system bleed engine parameter” was known in the prior art as taught by Hillel et al. (20150354464A1).  Applicant’s Specification does not have to enable what was known in the prior art; however, Applicant’s Specification does have to reasonably provide enablement for “the engine controller receives as input the engine operating parameter and updates the operating line in the compressor map in real time” for at least one of the other eleven (11) engine parameters recited in Claim 25 alone or in combination with one or more of the other eleven (11) engine parameters.  Claim 25 engine horsepower, b) aircraft horsepower extraction, c) environmental control system bleed, d) foreign object debris door deployment, e) engine age, f) transient effects, g) temperature effects, h) minimum airspeed, i) altitude, j) attitude, k) engine inlet distortion, or l) inclement weather conditions.”  Claim 26 recites “The turbine engine of claim 25 wherein the engine operation parameter comprises at least two of the engine operating parameters a)-l).”  Claim 27 recites “The turbine engine of claim 25 wherein the engine operation parameter comprises at least four of the engine operating parameters a)-l).”  Claim 28 recites “The turbine engine of claim 26 wherein the at least four engine operating parameters are a)-d).”  The original Specification failed to describe how the controller updates the operating line in the compressor map in real time based on the input engine operating parameters (a, b, d, e, f, g, h, i, j, k, l of Claim 25) or based on the combination of two or more of the twelve recited input engine operating parameters of Claim 25 as recited in Claims 25 - 28.  The original Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a turbine engine comprising the engine controller receives as input the engine operating parameter and updates the operating line in the compressor map in real time; (B) the nature of the invention – The claims are interpreted as a computer-implemented functional claim because Claim 1 recites “an engine controller” that was disclosed as a generic computer in Para. [0032] while the steps performed by said controller are interpreted as engine horsepower, b) aircraft horsepower extraction, d) foreign object debris door deployment, e) engine age, f) transient effects, g) temperature effects, h) minimum airspeed, i) altitude, j) attitude, k) engine inlet distortion, or l) inclement weather conditions alone or in combination with one or more of the other eleven (11) parameters.  Hillel does not teach updating the operating line in the compressor map in real time based on a combination of at least four engine parameters a) engine horsepower, b) aircraft horsepower extraction, c) environmental control system bleed, and d) foreign object debris door deployment.; (E) the level of predictability in the art – low predictability per the sections of MPEP 2164.06(C)(I) and (C)(II) cited above; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make or use the invention because the Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  The controller was disclosed as a generic computer in Para. [0032].  The Specification fail to include any programmed steps, algorithms (equations) or procedures that the computer/controller performs to produce the claimed function of updating the compressor map with a real-time operating line.  There are no details that describe how the real-time operating line for the compressor is set based on sensed engine parameter of the twelve (12) engine parameters of Claim 25 individually or in engine horsepower, b) aircraft horsepower extraction, c) environmental control system bleed, and d) foreign object debris door deployment.;.  Applicant’s flowcharts shown in Figs. 4 and 5 are generic to any engine parameter and fail to describe the complex equations and/or procedures required to perform the claimed function based on the different sensed engine parameters or the different combinations of sensed engine parameters.  Therefore, the (1) disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such a program because the scope of the claim encompasses all known and unknown ways to update the operating line in the compressor map in real time based one of twelve (12) possible sensed engine parameters alone or on a combination of two or more of the twelve (12) possible sensed engine parameters.; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – it has been held that “an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.06(a)(I)].  Even if a potential infringer could create a program, with undue experimentation, to perform the claimed function of Claims 25 - 28, it would be impossible to tell if the potential infringer’s program would infringe Applicant’s program because Applicant’s disclosure failed to disclose any details of how the functions of Claims 25 - 28 are performed.  Claims 25 - 28 are rejected under 35 U.S.C. 112(a) for lack of enablement of the full scope of the claimed invention.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 6, 10 - 15, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hillel et al. (20150354464A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Hillel et al. (20150354464A1) in view of Snider et al. (8,322,145).
Claim 1, Hillel discloses, in Fig. 1 - 5, all the claimed limitations including a method of real-time controlling of a compressor of a turbine engine (10) having a controller (140, 142, 240, 242) in which is stored a compressor map (Para. [0061]) including a surge line and an operating line (shown in Fig. 2, ‘working line’ equivalent to ‘operating line’), the difference between defines a stall margin (definition of ‘surge margin’, Para. [0061]), the method comprising: a) during the operation of the engine (Para. [0073], Fig. 5 step a), sensing in real time (Para. [0067], sensors 136, 138) one or more engine parameters corresponding to aircraft horsepower extraction, environmental control system bleed (Para. [0075], Fig. 5 steps c and d), or foreign object debris door deployment; b) setting a real-time operating line (Para. [0090] teaches ‘adjust the operating point of the compressor to match the operating point to the minimum surge margin’) for the compressor based on the sensed one or more engine parameters, which provides a real-time stall margin less than a maximum safety factor stall margin for the sensed one or more engine parameters (Para. [0091] teaches ‘operating the…compressor to maintain the operating point close to the minimum surge line’ which was less than a maximum safety factor stall margin); and c) operating the engine according to a compressor map using the real-time operating line (Para. [0090] teaches repeating the steps of Fig. 5 and Para. [0091] teaches ‘operating the compressor at its most efficient pressure ratio, which lies close to the minimum surge line’).
Alternatively, if one of ordinary skill in the art would not have recognized that Hillel disclosed real-time control of a compressor of a turbine engine by dumping environmental control system bleed air from the compressor when the sensed demand 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hillel with the teachings of Snider to maximize gas turbine engine efficiency by operating the gas turbine engine compressor using a real-time stall margin that is less than a maximum safety factor stall margin.
Re Claim 2, Hillel disclosed or alternatively Hillel, i.v., Snider, teaches the invention as claimed and as discussed above, and Hillel further disclosed further comprising repeating a)-c) during the operation of the turbine engine.  Hillel disclosed, in 
Re Claims 3 and 4, Hillel disclosed or alternatively Hillel, i.v., Snider, teaches the invention as claimed and as discussed above; except, (Claim 3) wherein the repeating of a)-c) occurs on a predetermined schedule and (Claim 4) wherein the predetermined schedule is at a predetermined time interval.  The broadest reasonable interpretation of ‘predetermined schedule is at a predetermined time interval’ is any time interval.  As discussed in Claim 2 rejection above, Hillel disclosed, in Para. [0090], ‘adjust the operating point of the compressor to match the operating point to the minimum surge margin’ by repeating the steps of Fig. 5.  Examiner takes Official Notice that it was known in the prior art that a controller, i.e., generic computer processor, could not instantaneously perform all the steps of Fig. 5.  Instead, it would have taken a certain amount of time for Hillel’s controller to perform all the steps of Fig. 5 such as receive data from the sensors, determine the compressor operating point from the sensor data (step-a), determine the current surge margin (step-b), calculate the ESC flow demand (step-c), test the three conditions of step-d, compare the surge margin delta to a handling bleep pressure delta (step-e), and then step-f1 or step-f2.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hillel or alternatively Hillel, i.v., Snider, with repeating of steps a)-c) at a predetermined time interval schedule because the steps 
Re Claims 5 and 6, Hillel disclosed or alternatively Hillel, i.v., Snider, teaches the invention as claimed and as discussed above; except, (Claim 5) wherein the repeating occurs during predetermined phases of operation and (Claim 6) wherein the predetermined phases of operation comprise at least one of take-off, climb, and cruise.  Hillel further teaches, in Para. [0014], that aircraft powered by gas turbine engines had environmental control system (ECS) that provided heat, ventilation and air conditioning (HVAC) to the aircraft cabin for passenger and crew comfort and safety.  Examiner takes Official Notice that take-off, climb, and cruise were conventional flight phases of an aircraft along with descent and landing.  As shown by the compressor map of Hillel – Fig. 2, the operating line (labeled ‘working line’) and the surge line extended across the entire operating range of a compressor from the minimum airflow (lowest compressor rpm) to the maximum airflow (highest rpm).  Consequently, the surge margin (labeled ‘safety margin’) extended across the entire operating range of a compressor from the minimum airflow (lowest compressor rpm) to the maximum airflow (highest rpm).  Examiner takes Official Notice that an aircraft gas turbine engine compressor was operated at maximum airflow (highest rpm) to generate the maximum engine thrust for take-off and climb to cruising altitude where the compressor was operated at less than maximum airflow (lower rpm) to generate the less than maximum engine thrust to maintain level flight at the cruise altitude.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hillel or alternatively Hillel, i.v., Snider to repeat the method steps during predetermined phases 
Re Claims 10 and 11, Hillel disclosed or alternatively Hillel, i.v., Snider, teaches the invention as claimed and as discussed above; except, (Claim 10) further comprising dumping bleed air from the compressor when the sensed engine parameter for the environmental control system bleed is below a predetermined amount and (Claim 11) wherein the predetermined amount is indicative of the environmental control system is shut off.  Hillel further disclosed, in Para. [0033], maintaining the compressor operating point at or above the minimum surge margin by determining the combination of bleed valve position and environmental control system (ECS) bleed air demand, i.e., input flow.  Hillel disclosed, in Para. [0064], ECS bleed valves individually controlled to any setting between 0% (no demand) and 100% (maximum demand).  Hillel disclosed, in Fig. 5 steps c-d-e-f1 and Para. [0076], that decreasing the ECS bleed air flow, i.e., demand, resulted in the compressor operating point moving toward the surge line, i.e., approaching surge condition while increasing the ECS bleed air flow rate resulted in the compressor operating point moving away from the surge line, i.e., reducing the compressor pressure ratio.  Hillel disclosed, in Para. [0062] and Para. [0090], that opening the handling bleed valves, i.e., dump valves, (32, 34) controlled the compressor operating point moving away from the surge line, i.e., reducing the compressor pressure ratio.  It would have been obvious to one of ordinary skill in the art, before the effective 
Re Claim 12, Hillel disclosed or alternatively Hillel, i.v., Snider, teaches the invention as claimed and as discussed above; except, wherein the dumping bleed air occurs only when the compressor is above a predetermined altitude.  The broadest reasonable interpretation of ‘predetermined altitude’ is any altitude.  Hillel further teaches, in Para. [0014], that aircraft powered by gas turbine engines had environmental control system (ECS) that provided heat, ventilation and air conditioning (HVAC) to the aircraft cabin for passenger and crew comfort and safety.  Examiner takes Official Notice that take-off, climb, cruise, descent, and landing were conventional flight phases of an aircraft at different altitudes and that the ECS did not require compressor bleed air 100% of the time during the entire flight because the ECS turned on for a period of time and then turned off for a period of time just like a HVAC system of a residential home or a commercial building.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hillel or Hillel, i.v., Snider, to dumping bleed air occurs only when the compressor is above a predetermined altitude to facilitate keeping the compressor operating point below the surge line when the ECS bleed air flow demand was zero.

Claim 13, Hillel discloses, in Fig. 1 - 5, all the claimed limitations including a method of real-time controlling of a compressor of a turbine engine (10) having a controller (140, 142, 240, 242) in which is stored a compressor map (Para. [0061]) including a surge line and an operating line (shown in Fig. 2, ‘working line’ equivalent to ‘operating line’), the difference between defines a stall margin (definition of ‘surge margin’, Para. [0061]), the method comprising: during the operation of the engine (Para. [0073], Fig. 5 step a), sensing in real time (Fig. 5 step c, Para. [0075]) a demand for environmental control system bleed air; and dumping environmental control system bleed air from the compressor when the sensed demand is indicative of no demand.  Hillel disclosed, in Para. [0033], maintaining the compressor operating point at or above the minimum surge margin by determining the combination of bleed valve position and environmental control system (ECS) bleed air demand, i.e., input flow.  Hillel disclosed, in Para. [0064], ECS bleed valves individually controlled to any setting between 0% (no demand) and 100% (maximum demand).  Hillel disclosed, in Fig. 5 steps c-d-e-f1 and Para. [0076], that decreasing the ECS bleed air flow, i.e., demand, resulted in the compressor operating point moving toward the surge line, i.e., approaching surge condition while increasing the ECS bleed air flow rate resulted in the compressor operating point moving away from the surge line, i.e., reducing the compressor pressure ratio.  Hillel disclosed, in Para. [0062] and Para. [0090], that opening the handling bleed valves, i.e., dump valves, (32, 34) controlled the compressor operating point moving away from the surge line, i.e., reducing the compressor pressure ratio.
Alternatively, if one of ordinary skill in the art would not have recognized that Hillel disclosed real-time control of a compressor of a turbine engine by providing a real-
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hillel with the teachings of Hillel and Snider to maximize gas turbine engine efficiency by operating the gas turbine engine compressor using a real-time stall margin that is less than a maximum safety factor stall margin by dumping environmental control system bleed air from the compressor when the sensed demand is indicative of no demand thereby avoiding surge.
Claim 14, Hillel disclosed or alternatively Hillel, i.v., Snider, teaches the invention as claimed and as discussed above, including controlling the dumping of the environmental control system bleed air to maintain a real-time operating line below the surge line.  As discussed in the Claim 13 rejection above, Hillel taught in Para. [0062] and Para. [0090], that opening the handling bleed valves, i.e., dump valves, (32, 34) controlled the compressor operating point moving away from the surge line, i.e., reducing the compressor pressure ratio to maintain a real-time operating line below the surge line.
Re Claim 15, Hillel disclosed or alternatively Hillel, i.v., Snider, teaches the invention as claimed and as discussed above, and Hillel further teaches, sensing in real time an engine parameter other than the environmental control system bleed air and using the engine parameter in combination with the demand for environmental control system bleed air to set a real-time operating line.  Hillel teaches, in Para. [0073], using the overall pressure ratio and airflow data from sensors (136, 138) to determine the compressor operating point in step-a of the Fig. 5 method of setting a real-time operating line.
Re Claim 17, Hillel disclosed or alternatively Hillel, i.v., Snider, teaches the invention as claimed and as discussed above, including wherein the real-time operating line defines a real-time stall margin less than a maximum safety factor stall margin.  As discussed in the Claim 13 rejection above, Snider teaches, in Figs. 4 and 5, Col. 8, ll. 10 – 50, and Col. 9, ll. 45 – 67, a method of real-time control (dynamically adjust the surge protection limit, i.e., stall/surge margin, in real time) of the turbine engine compressor by providing a real-time stall margin (stall margin and surge margin were 
Re Claim 19, Hillel disclosed or alternatively Hillel, i.v., Snider, teaches the invention as claimed and as discussed above, and Hillel further disclosed wherein dumping environmental control system bleed air comprises opening a bleed valve (32, 34 – Fig. 3) fluidly coupled (compressor air flowed to both the bleed valves and the bleed air lines) a bleed air line (102, 104, 106) from the compressor (14, 16) to an environmental control system (100).

Regarding Claim 24, Hillel discloses, in Fig. 1 - 5, all the claimed limitations including a turbine engine (10 – Fig. 1) comprising: a compressor (14, 16) with multiple stages (six stages in 14 and six stages in 16); at least one sensor (Para. [0067]) providing a real time signal of an engine operating parameter (environmental control system bleed - Para. [0075], Fig. 5 steps c and d); and an engine controller (140, 142, 240, 242) comprising a memory (Para. [0074] compressor map stored in a lookup table, i.e., memory) in which is stored a compressor map (Para. [0061]) including a surge line and an operating line (shown in Fig. 2, ‘working line’ equivalent to ‘operating line’), the difference between defines a stall margin (definition of ‘surge margin’, Para. [0061], stall and surge were equivalent terms), and the engine controller (140, 142, 240, 242) receives as input the engine operating parameter and updates the operating line in the compressor map in real time.  Hillel disclosed, in Para. [0090], ‘adjust the operating point of the compressor to match the operating point to the minimum surge margin’ by 
Alternatively, if one of ordinary skill in the art would not have recognized that Hillel disclosed the engine controller updates the operating line in the compressor map in real time.  Snider teaches, in Figs. 1 – 5, a similar turbine engine (100 – Fig. 1) having real-time control of the turbine engine compressor by providing a real-time stall margin (stall margin and surge margin were equivalent terms) less than a maximum safety factor stall margin (Fig. 2) of a compressor map.  Snider teaches, in Col. 1, ll. 40 – 60, that prior art gas turbine engines had a fixed surge margin that did not vary during operation of the gas turbine compressor resulting in loss of performance, i.e., lower efficiency, because the surge margin was set for the worst case compressor operating condition which meant that the compressor was overprotected for a significant portion of operation, i.e., all non-worst case operating conditions.  Snider teaches, in Figs. 4 and 5, Col. 8, ll. 10 – 50, and Col. 9, ll. 45 – 67, a method of real-time control (dynamically adjust the surge protection limit, i.e., stall/surge margin, in real time) of the turbine engine compressor map by providing a real-time stall margin (stall margin and surge margin were equivalent terms) less than a maximum safety factor stall margin (worst case operating condition) to increase gas turbine operating efficiency.  Snider teaches, in Col. 1, ll. 15 – 25, that gas turbine engine efficiency was maximized when the gas turbine engine compressor was operated at higher pressure ratios, i.e., closer to the surge line.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hillel with the teachings of Snider to 
Re Claim 25, Hillel disclosed or alternatively Hillel, i.v., Snider, teaches the invention as claimed and as discussed above, including wherein the engine operating parameter comprises at least one of: a) engine horsepower, b) aircraft horsepower extraction, c) environmental control system bleed (Hillel - Para. [0075], Fig. 5 steps c and d), d) foreign object debris door deployment, e) engine age, f) transient effects, g) temperature effects, h) minimum airspeed, i) altitude, j) attitude, k) engine inlet distortion, or l) inclement weather conditions.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741